Citation Nr: 1218601	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-33 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for fracture, left leg.

2. Entitlement to service connection for hypertension, claimed as secondary to a right wrist disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active service from September 1968 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in February 2011, when it was remanded for additional development.

The Board notes that the Veteran's appeal originally included more issues than the two that are before the Board at this time, as reflected by the additional issues addressed in the statement of the case.  However, the Veteran's November 2008 substantive appeal expressly limited the appeal to the issues listed above concerning service connection for hypertension and a left leg fracture.

The Board also notes that the Veteran's November 2008 substantive appeal also requested a Board hearing.  The Veteran was accordingly scheduled for such a hearing in November 2010, but he did not report for the hearing; documentation in the claims-file reflects that the Veteran contacted the RO in November 2010 and indicated that he no longer intended to attend a Board hearing.


FINDINGS OF FACT

1.  The Veteran did not have a fracture of the left leg during active duty service.

2.  Hypertension was not manifested during the Veteran's active duty service or for many years thereafter.

3.  The Veteran's hypertension is not proximately due to or aggravated by his service-connected right wrist disability.



CONCLUSIONS OF LAW

1.  A left leg fracture was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Hypertension was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2011).

3.  Hypertension is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in a January 2005 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in January 2005, which was prior to the December 2005 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, there has been no notice of the types of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  Despite the inadequate notice provided to the appellant, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In that regard, as the Board concludes below that the preponderance of the evidence is against the appellant's claims for service connection, no ratings or effective dates will be assigned.  Thus, any questions as to notice pertaining to assignment of ratings or effective dates are rendered moot.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records and a VA examination report.  

The Veteran contends that the service treatment records collected in the claims-file are incomplete, and specifically alleges that documentation of his alleged left leg fracture during service have been omitted.  The Veteran suggests that the described records may be missing due to the decommissioning of one of the facilities shortly after he received the pertinent treatment; he contends that he was treated at the Naval Auxiliary Landing Field in Monterrey, CA, for his broken leg, and that the facility was decommissioned shortly after his treatment and casting.  In November 2010, the Veteran told the RO that he had been unable to obtain the sought records and, furthermore, he was unable to find documentation of any medical treatment from 1971-72 when he was stationed at the Naval Facility Point Sur in Monterrey.  The Board notes that the service treatment records in the claims-file contain treatment reports from Point Sur and multiple other Naval facilities in Monterrey (including Fort Ord) from the Veteran's period of service.

Significantly, documentation in the claims file shows that in November 2010 the RO initiated a new attempt to obtain additional service treatment records the Veteran has described as being missing from the set available for review.  A November 2010 RO memorandum concerning the Veteran's correspondence reflects that the RO's previous PIES requests were "for M01 and O18," but then the RO was submitting "a PIES C01 request to search for medical treatment at Fort Ord and the Naval Aux Landing Field from 9/72 to 12/72."  Following the Board's February 2011 remand, the PIES C01 request was completed with no new  records obtained.  A Formal Finding of Unavailability was issued in February 2012 explaining that the National Personnel Records Center (NPRC) provided a negative response in April 2011.  The February 2012 Formal Finding of Unavailability certifies that all efforts to obtain additional records described by the Veteran have been exhausted, further attempts would be futile, and that it is believed that all service treatment records have been associated with the claims-file.  As all appropriate avenues have been exhausted, and further considering the fact that service treatment records from the locations and time periods described by the Veteran appear to be contained in the set available for review, the Board finds no cause to question the formal finding that all service treatment records have been associated with the claims-file.  The Board finds that the duty to assist has been fulfilled with regard to obtaining the Veteran's service treatment records.

No additional evidence has been identified by the Veteran as available and outstanding in this case.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

The Veteran was afforded a VA examination in November 2005 to address his contention that post-service surgery for his service-connected right wrist disability has caused him to have chronic hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that this examination report contains sufficiently specific clinical findings, analysis of etiology, and informed discussion of the facts of record and rationale of analysis to provide probative medical evidence adequately addressing the Veteran's contentions with regard to the hypertension issue.  The examination report obtained contains sufficient information to decide the hypertension issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.

With regard to any theory of direct service connection for hypertension and the claim of entitlement to service for a left leg fracture, the Board finds that further VA medical examination with a nexus opinion is not required in order to make a final adjudication on these matters.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met.  There is no evidence indicating any pertinent event, injury, or disease during service or continuity of pertinent symptomatology since service concerning hypertension.  Furthermore, and as discussed in more detail below, the Board finds that that testimony in this case indicating that the Veteran suffered a left leg fracture during service is not reliably credible; there is no credible evidence indicating the occurrence of any pertinent event, injury, or disease during service or continuity of pertinent symptomatology since service concerning the claimed left leg fracture.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled in this case.

Analysis

The Veteran claims entitlement to service connection for a left leg fracture, claimed to have taken place during active military service and to have resulted in residual disability.  The Veteran also claims entitlement to service connection for hypertension, claimed as secondary to a service-connected right wrist disability.  Essentially, the Veteran contends that he currently has left leg pain due to having suffered a fracture of the left leg during service, and he contends that he has hypertension as a result of an allergic reaction to morphine during a post-service surgery on his service-connected right wrist disability.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as arthritis and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Left Leg Fracture

The Veteran contends that he suffered a fracture of his left leg during active duty military service, and claims entitlement to service connection for associated disability involving residual knee pain.

The Veteran contends, including as indicated in his October 2004 claim and as endorsed and explained by his spouse in a November 2006 written statement, that he suffered a broken left leg during service in the late summer or autumn of 1972.  The Veteran contends that he was treated at the Naval Auxiliary Landing Field in Monterrey, California, for his broken leg, and that the facility was decommissioned shortly after his treatment and casting.  The Veteran has repeatedly indicated that he believes that the pertinent service treatment records are missing from the set of service treatment records available for review in his claims file, and the Veteran has expressed frustration with his inability to obtain the records he seeks.  In November 2010, the Veteran told the RO that he had been unable to obtain the sought records and, furthermore, he was unable to find documentation of any medical treatment from 1971-72 when he was stationed at the Naval Facility Point Sur in Monterrey.

The Board observes that the Veteran's service treatment records in the claims file include at least some records from 'Naval Facility, Point Sur; Big Sur, California' and from elsewhere in Monterrey, California, including documentation of treatment for a sprained right knee in September 1972.  Significantly, the September 1972 treatment records show that the Veteran's right knee sprain at that time was treated with application of a "cylinder cast."  There is otherwise no suggestion in the available service records of any other casting of a leg, nor any leg fracture, nor any left leg injury whatsoever.  There is no service record documentation consistent with the Veteran's description of a left leg fracture during 1972 nor at any other time during his active duty service.

Significantly, documentation in the claims file shows that in November 2010 the RO initiated a new attempt to obtain additional service treatment records the Veteran has described as being missing from the set available for review.  A November 2010 RO memorandum concerning the Veteran's correspondence reflects that the RO's previous PIES requests were "for M01 and O18," but then the RO was submitting "a PIES C01 request to search for medical treatment at Fort Ord and the Naval Aux Landing Field from 9/72 to 12/72."  Following the Board's February 2011 remand, the PIES C01 request was completed with no new  records obtained.  A Formal Finding of Unavailability was issued in February 2012 explaining that the National Personnel Records Center (NPRC) provided a negative response in April 2011.  The February 2012 Formal Finding of Unavailability certifies that all efforts to obtain the records described by the Veteran have been exhausted, further attempts would be futile, and that it is believed that all service treatment records have been associated with the claims-file.  As all appropriate avenues have been exhausted, and especially considering the fact that service treatment records from each location and time period described by the Veteran appear to be contained in the set available for review, the Board finds no cause to question the formal finding that all service treatment records have been associated with the claims-file.

The Veteran's service treatment records contain absolutely no suggestion of any pertinent left leg injury or symptom complaint during service.

The Veteran is certainly competent to testify to his recollection of lay-perceivable injury during service.  Additionally, the Veteran's spouse submitted a written statement in November 2006 recalling that in 1972 the Veteran was injured playing football and "broke his left leg in the knee joint." The Veteran's spouse recalled that the Veteran was treated at "a Naval Clinic at Monterrey ... where his leg was cast."

Briefly, the Board notes that it has considered the possibility that the recollections of the Veteran and his spouse concerning a fracture of the his left leg at the knee may be a result of misremembering the well-documented September 1972 right knee sprain that required casting.  The Board notes that (1) the timing of the right knee sprain is consistent with the timing of the alleged left leg fracture described by the Veteran and his spouse; (2) the right knee sprain involved trauma to a knee, potentially consistent with the recent recollections of a fracture "in the knee joint," and (3) the right knee sprain required casting for immobilization, which resembles the treatment recalled in the testimony of the Veteran and his spouse for the alleged left leg fracture.  However, the claim that is currently on appeal is for a disability specifically of the left leg, manifested by described left knee pain, alleged to have arisen from a fracture of the left leg during active duty service.  The Board may only consider the claim on appeal on those articulated terms.  Thus, although the Veteran and his spouse may be simply misremembering an actual event that was somewhat similar in some fashion to the alleged left leg fracture, they have presented this claim clearly on the basis of asserting that the Veteran suffered a fractured left leg during service, and the Board must evaluate the credibility of the testimony on its own terms in the context of this claim for service connection for a left leg disability.

The Board finds that the Veteran's statements and his spouse's statements indicating that the Veteran fractured his left leg during service are not credible.  Credibility is an adjudicative, not a medical, determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In this case, the only evidence suggesting any in-service fracture of the Veteran's left leg come from self-interested parties in a claim for monetary benefits three decades after the alleged injury.  As discussed below, the lay testimony is inconsistent with the Veteran's own accounting of his medical history at the time of his separation from service in November 1973 (at which time he reported other fractures and denied having experienced additional significant problems during the pertinent timeframe and was found to be free of lower extremity abnormalities), and the lay testimony is uncorroborated by any documentation in the medical records despite the fact that medical records from the pertinent time and locations are available for review.

Despite the Veteran's contention that his service treatment records are incomplete, the Board finds it significant that there is no other indication or suggestion that they are incomplete and the available service treatment records contain reports from the locations and time period pertinent to the alleged in-service injury.  The Board finds it reasonable to assume that if the Veteran had experienced a fracture of the left leg in 1972, there would be documentation of such in the available service treatment records.  The claims file contains a number of service treatment records from the pertinent time and pertinent locations identified by the Veteran: documentation of the Veteran's treatment with a cast for a right knee sprain in September 1972 at a Naval facility in Monterrey and at a Naval facility at Point Sur are of record.  Additional development efforts taken in response to the Veteran's contentions of missing records have failed to produce evidence, either in service department records or otherwise, to corroborate the Veteran's assertions of an in-service left knee injury.  Nor is there any reason to believe that service treatment records from the Monterrey and Big Sur facilities would have documented casting for the sprained right knee but not treatment for an alleged broken left leg.

The Board further finds that not only is it reasonable to assume that the described in-service treatment for a left leg fracture would be documented in the Veteran's service treatment records, but also that subsequent service treatment records referring to pertinent history would reference a fractured left leg if such had occurred.  The Veteran's November 1973 service separation medical examination report shows that the Veteran had no pertinent abnormalities at that time, but noted significant prior service medical issues including "Pneumonia May 1973 no seqiulae [sic]," "Left high frequency hearing loss.  NCD," "1969 ... Broken wrist," "1971 Broken wrist," and "1972 Pneumonia."  In the November 1973 service separation examination report, the Veteran signed the account of pertinent history and checked the area indicating "No" when asked "Have you ever had any illness or injury other than those already noted?"  The Veteran also checked the area indicating "No" when asked "Have you consulted or been treated by clinics, physicians, healers, or other practitioners with the past 5 years for other than minor illnesses?"

The Board finds that the Veteran's statements in this November 1973 report are not consistent with the more recent testimony indicating that he suffered a broken left leg during service in 1972.  The discrepancy between the Veteran's statements in November 1973 and the lay statements recently presented in support of this claim lead the Board to conclude that the more recent statements are not reliably credible.

The Board observes that the Veteran did endorse a history including "broken bones" in the medical history questionnaire in the November 1973 separation examination report.  However, this endorsement appears to correspond to the Veteran's clearly documented history of multiple episodes of wrist fracture; there is nothing in this endorsement that indicates a history of a fractured left leg.  Likewise, the Veteran's endorsement of a history of cramps in his legs in the November 1973 report does not present information tending to indicate a history of left leg fracture.  The Board also observes in passing that in the November 1973 medical history questionnaire, the Veteran denied having ever experienced "'trick' or locked knee," which fails to provide any corroboration of the recent testimony that the Veteran suffered a fracture "in the knee joint" in 1972 (as termed by his spouse in November 2006).

The Board believes it is reasonable to assume that, had the Veteran suffered a left leg fracture in 1972 requiring treatment and casting, he would have indicated such when asked about his service medical history at the time of his separation in November 1973.  The fact that in November 1973 the Veteran did not identify a left leg fracture, that he denied a history of any injury other than those specifically identified, and that he denied a history of treatment for problems "other than minor illnesses" during his time in service, strongly suggest that the Veteran had not experienced a fracture of the left leg requiring treatment and casting during active duty service in 1972.  This is in contradiction of his recent assertions that he recalls suffering a fractured left leg in 1972.  The Board finds that the Veteran's contemporaneously documented statement in 1973, being nearer in time to the time-period in question and associated with evaluation by medical professionals for the purposes of evaluating his medical health, is more reliable than the Veteran's recent testimony and his spouse's recent testimony in connection with this claim for monetary benefits initiated more than three decades following separation from service.

Due to the contradiction in the Veteran's statements discussed above, the Board finds that the Veteran's more recently asserted recollection of suffering a fracture of the left leg requiring casting in 1972 is not credible and, thus, does not provide a probative indication of such an injury against the probative contemporaneous contrary statement documented during the Veteran's service.  Furthermore, the fact that the service treatment records are entirely silent as to any symptom complaints or medical findings concerning left leg problems throughout the Veteran's period of service strongly suggests that neither the Veteran nor trained medical professionals believed that the Veteran had a chronic left leg disability during military service.  The Board observes that the full examination report from November 1973 shows no pertinent abnormalities noted.

The Board also notes that the earliest documented instance of any left leg symptom complaints is the Veteran's filing of this claim for VA disability benefits in October 2004.  Private medical records dating back to 1989 document treatment for complaints in multiple joints, with no indication of any left leg problems.  VA medical records contain no reference to left leg problems documented prior to the time of the filing of this claim.  The earliest indication of a left leg problem is more than three decades following separation from military service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service, is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no evidence otherwise suggesting that the Veteran suffers from a left leg disability that was incurred during service or is otherwise etiologically related to his military service.  The Board notes that certain records, such as a December 2006 VA medical record, documenting a medical professional's transcription of the Veteran's own account that he has had "[l]eft knee problems since fractured while in the Navy" do not constitute probative evidence of the occurrence of an in-service left knee fracture.  Entries of this type in the medical records are not probative as they appear to be merely unsupported history provided by the Veteran.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board finds that the preponderance of the evidence is against a finding that the Veteran suffers from a left leg disability related to his active duty service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Hypertension

The Veteran claims entitlement to service connection for hypertension on the basis of the theory that his hypertension is the result of a post-service allergic reaction suffered during surgical treatment of a service-connected right wrist disability many years after service.

Preliminarily, the Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

There is nothing in the Veteran's service treatment records to suggest that hypertension was manifested during service.  On separation examination in November 1973, the Veteran expressly denied high blood pressure.  His blood pressure reading at that time was 120/76.  There is also no evidence suggesting hypertension was manifested within one year of discharge from service to warrant application of the one-year presumption.

The Veteran does not contend that his hypertension was first manifested during service or within one year of discharge.  He argues instead that his hypertension was caused by an allergic reaction to medication administered during surgical treatment for his service-connected right wrist disability in 1989.  The Veteran has specifically expressed with emphasis, including in his November 2008 substantive appeal, that "it is a fact that I never had hypertension prior to going in for this surgery."  The Veteran contends that his hypertension was caused by the post-service 1989 surgery because "immediately following the surgery (while still in the hospital) I was diagnosed with hypertension."

In October 2004, the Veteran filed his claim for service connection for hypertension secondary to treatment for his right wrist disability.  In connection with this claim, he was afforded a VA examination in November 2005.  The report of this examination notes the Veteran's account of being "diagnosed with high blood pressure in 1989 while he was in the hospital getting his wrist fusion operation."  The Veteran reported that "prior to that he did not have high blood pressure."  The Veteran stated that "he had a severe allergic reaction to morphine after the operation and since then his blood pressure has been high.  He states that he left the hospital on blood pressure medication."

The November 2005 VA examination report notes the service treatment records' documentation of blood pressure readings of '138/80' prior to active duty in May 1968, '110/50' in September 1972, and 120/76 in November 1973.  The Board notes that these documented blood pressure readings are accurately cited by the November 2005 VA examination report.  The November 2005 VA report shows that the authoring medical doctor expressly stated that each of these instances was "normal."  The November 2005 VA examination report furthermore discusses the authoring doctor's review of the surgical records from the Veteran's pertinent 1989 hospitalization.  The examiner noted that these records "focused more on the orthopedic aspect and there is not much mention of his medical issues, his blood pressure problem or the reaction to the morphine."

The November 2005 VA examination report shows the examining VA doctor's explanation that, acknowledging that the Veteran "was diagnosed with hypertension after having an allergic reaction to morphine after getting surgery for his wrist," the examining VA doctor was "unable to make any connection with his wrist pathology and developing hypertension."  The examiner stated that "morphine's most common side effect is low blood pressure and not high blood pressure," and that "any allergic reaction to morphine should not cause any permanent changes to the cardiovascular system such as causing hypertension."  The November 2005 VA examination report shows the authoring VA doctor's conclusion that "it is less likely as not that his wrist fracture or the allergic reaction to the morphine has caused his hypertension."

The Board has reviewed the VA medical records and private medical records in the claims-file, including the private records associated with the treatment for his right wrist in 1989.  The Board notes that a January 1989 report shows that the Veteran "did have a consultation while in the hospital for hypertension ... and he was being treated for essential hypertension workup...."  However, consistent with the November 2005 VA examiner's own characterization of the records, the focus of the pertinent records is upon the orthopedic aspects of the right wrist treatment and not upon hypertension concerns.  None of the private medical records, nor any other medical evidence in the claims-file, suggests that the Veteran's hypertension was caused or permanently aggravated by any aspect of the medical treatment for his right wrist disability.  The Board observes that even accepting the Veteran's testimony that he had never been diagnosed with hypertension prior to the 1989 right wrist surgery, this would not be demonstrative that the pathology detected at that time was caused or aggravated by any aspect of that particular surgical treatment.  The Veteran has contended only that his body's reaction to morphine at that time caused his chronic hypertension, but the probative medical evidence in this case (featuring the November 2005 VA examination report) indicates that any permanent changes to the Veteran's cardiovascular system, such as hypertension, would not result from any reaction to morphine.

At this point the Board finds that the question of whether the hypertension was caused by or aggravated by the right wrist surgery (or any complication thereof) is a medical question in this case which must be addressed by trained medical personnel.  Neither the Veteran nor the Board are competent to address this question.  The Board must therefore look to the medical evidence.  It is clear from the above that the preponderance of the competent evidence is against the Veteran's service connection claim.  The VA medical opinion has been obtained in an effort to assist the Veteran with his claim, and it is adverse to his claim.  The Veteran has not submitted any contrary medical opinion.

In reviewing the VA medical opinion, the Board finds it to be adequate and supported by a detailed rationale.  The examiner explained the medical reasons for reaching his conclusions referring to medical principles and the pertinent history.  It is clear that the examiner accepted the factual details of the Veteran's account, but applied his medical expertise to conclude that it is less likely than not that the Veteran's hypertension was actually linked to his wrist surgery, on the clear basis that the pertinent allergic reaction to morphine would not be associated with increasing blood pressure or causing any permanent change to the cardiovascular system.

Again, there is no contrary medical evidence of record.  With no medical evidence contradicting any of the information and analysis presented in the November 2005 VA examination report, the Board must accept the expressed medical principles that an allergic reaction to morphine cannot be linked to any permanent change in cardiovascular health (such as hypertension) in this case.  The Veteran's theory that his hypertension was caused by such a reaction to morphine is contradicted by the competent medical evidence, and any suggestion that any hypothetical pre-surgery hypertension pathology (expressly denied by the Veteran) may have been permanently aggravated by the morphine reaction is likewise contradicted by the competent medical opinion that such a reaction would not have caused a permanent change.

The Board must therefore find that the preponderance of the evidence is against the Veteran's claim.

The Board observes that the Veteran's November 2006 notice of disagreement objected to the November 2005 VA examination report's description of the Veteran's May 1968 blood pressure as "normal" at "138/80."  In raising this objection, the Veteran states that "[t]his is not quite normal, it is a bit high."  First, the Board notes that the Veteran's objection to the medical doctor's characterization of the blood pressure as medically normal is not probative.  There is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to interpreting clinical data pertinent to the diagnosis and etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Secondly, the blood pressure of 138/80 does not constitute any form of hypertension under the above-discussed VA standards set forth in 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  Thirdly, the Board notes that the cited May 1968 blood pressure reading was from prior to the Veteran's period of active duty service, and the Veteran's subsequent in-service blood pressure readings were all lower in all respects.  The Board finds that neither the evidence nor the Veteran's own statements suggest that the Veteran had hypertension during service or that any event or incident during service has been linked to causing hypertension.

The Board has considered whether the evidence of record presents any basis for finding any etiological link between the Veteran's hypertension and his military service on a direct basis.  With no contention or evidence suggesting any manifestation or event during service relevant to the Veteran's hypertension, the Board finds that this case does not raise any further need for development or consideration of any alternative theory of direct service connection for hypertension.  The Veteran's contention, as clearly explained multiple times by the Veteran, is that he never had hypertension during military service and that his hypertension is a result of his allergic reaction to morphine in 1989; the probative evidence clearly weighs against that theory of service connection, and no evidence otherwise supports any alternative basis for service connection for hypertension in this case.

Service Connection Conclusion

The Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for left leg fracture and for hypertension.

In reaching these decision, the Board has reviewed the entirety of the evidence of record, including VA medical records and private medical records referencing the existence of the disabilities on appeal, noting the Veteran's account of the history of these disabilities, but not providing any contemporaneous documentation of key events nor offering any pertinent etiological opinions beyond what has been discussed in detail above.

The Board finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issues on appeal.  The Board acknowledges that the claims file contains a quantity of other documents, but none of the information in these documents substantially supports the Veteran's claim or otherwise contradicts the evidence deemed to be most probative in the discussion above.

Here, the evidence does not support finding that any pertinent left leg disability or hypertension is related to his military service or to any otherwise service-connected disability.  The most probative evidence shows no pertinent injury or event involving the Veteran's left leg during his military service.  The Veteran has been afforded a probative VA examination in connection with the hypertension issue; the examiner provided a negative nexus opinion.  The November 2005 VA examiner provided a rationale that addressed and accepted the Veteran's own account of the events of his health history.  The examiner's opinion is uncontradicted.  No medical professional has provided any opinion supporting either of the Veteran's claims.  No medical records otherwise indicate that any basis for linking any current left leg disability or hypertension to the Veteran's military service or to any otherwise service-connected disability.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the any lay evidence presented by the Veteran suggesting a continuity of left leg symptomatology after service does not provide a persuasive basis to award service connection in this case because such testimony is not credible.  The recent account of having suffered a broken left leg during service in 1972 is not consistent with service treatment records from 1972 and after, the service separation examination report shows that there was no left leg symptomatology at that time, and there is no sign of left leg symptomatology for many years following service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service, is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Given the facts that (1) the service treatment records show no left leg injury or disability, (2) the first evidence of left leg symptoms or disability is not shown until more than three decades after service, and (3) the medical evidence of record fails to relate any currently existing left leg disability to active service, the Board finds that lay statements asserting continuity of symptomatology do not establish a continuity of left leg disability since the time of military service.

Additionally, because the Veteran was not diagnosed within one year of separation of service with hypertension or a chronic left leg disability such as arthritis, there is no presumption that any such disability was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With regard to the hypertension issue, the Board understands the Veteran's belief that he currently suffers from hypertension as a result of surgical treatment for his service-connected right wrist disability.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between hypertension and an allergic reaction to a drug administered during surgical treatment requires specialized training, and may therefore not be established by lay opinions on etiology.  The Board again notes that the November 2005 VA examiner accepted and considered the Veteran's own account of the facts of his health history, including his report that the hypertension was diagnosed following an allergic reaction to morphine during the 1989 wrist surgery; the November 2005 VA examiner's probative medical opinion weighs significantly against the claim in that it indicates that the hypertension was unlikely to have been linked to any reaction to morphine.

As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a fracture of the left leg and for hypertension, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection are denied.  See 38 U.S.C.A § 5107.



ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


